DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed September 9, 2022.   Claims 1, 2, 4 and 5 are pending and an action on the merits is as follows.	
Objection to the specification has been withdrawn.
Objection to claim 5 has been withdrawn.
Rejections of claims 1, 2, 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (US 10,252,879 B2) in view of Goto et al. (US 5,828,014).
Claims 1 and 4: Lotfi et al. discloses an elevator apparatus to include a hoisting rope (tension members 112) (column 3 line 67 through column 4 line 1) having an expansion and contraction amount which varies depending on a transfer of weight (column 4 lines 32-33) and a height of a car within a high-rise building (column 1 lines 44-49) compared to smaller buildings.  Circuitry is configured to perform a re-leveling operation as the car (102) approaches a desired landing (column 6 lines 1-9).  This reference fails to disclose circuitry to perform a correction so that an absolute value of an acceleration at a time of the re-leveling operation is reduced as a current height of the car with reference to a top floor where the car can elevate is lower, such that lower floors have a lower absolute value of acceleration as compared to a highest floor during the re-leveling operation.
However Goto et al. teaches an elevator apparatus, where circuitry is included to perform a correction so that an absolute value of an acceleration is varied based on a current height (position) of a car with reference to a top floor where the car can elevate (column 8 lines 26-34).
Given the teachings of Goto et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator apparatus disclosed in Lotfi et al. with providing circuitry to perform a correction so that an absolute value of an acceleration at a time of the re-leveling operation is varied based on a current height of the car with reference to a top floor where the car can elevate.  At lower floors, the absolute value of acceleration then would either be higher or lower compared to a highest floor based on system design.  It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide lower floors to have a lower absolute value of acceleration as compared to a highest floor during the re-leveling operation, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the level of ordinary skill in the art. In re KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Doing so would ensure sufficient time for allowing vibration-cancelling feedback, thereby more actively suppressing vibration, as taught in Goto et al. (column 4 lines 39-51) since the car experiences significantly different characteristics at lower floors than a highest floor (column 7 lines 53-55).
Claims 2 and 5: Lotfi et al. modified by Goto et al. discloses an elevator apparatus as stated above, where circuitry is included to perform the correction while approaching a desired landing without affecting a maximum speed (MODE 4) at which the car can travel, as shown in FIG. 1a of Lotfi et al.  Therefore the correction is performed while a maximum speed at the time of the re-leveling operation is unchanged. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        December 8, 2022